DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, (“RCE”) including the fee set forth in 37 CFR 1.17(e), was filed on 05/25/2022 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.   
Response to Amendment
This action is in response to Applicant’s amendment filed on 05/25/2022 from which Claims 21-24, 27, 30-31 and 34-38 are pending of which Claims 21, 34-35 and 38 are amended.  Also Claims 1-20, 25-26, 28-29, 32-33 and 39-40 are canceled.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 12/07/2021. 
Claim Rejections  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-24, 30-31 and 34 are rejected under 35 U.S.C. 103 as obvious over U.S. 20130040102, Gleason et al (hereinafter “Gleason”) evidenced by U.S. 2012/0009834, Augustyniak et al. (hereinafter “Augustyniak”) further evidenced by U.S. 2014/0322455, Im et al. (hereinafter “Im”) further evidenced by U.S. 2016/0035998, Hahm et al. (hereinafter “Hahm”) and further evidenced by U.S. 2020/0035494, Wojtczak et al. (hereinafter “Wojtczak”) and further in view of U.S. 2010/0079060, Erlat et al. (hereinafter “Erlat”) and further in view of U.S. 2015/0103504, Yokley et al (hereinafter “Yokley”) and further in view of JP2011-167965, Ikeda et al. and further in view of U.S. 2014/0166998, Lee et al., (hereinafter “Lee”) and further in view of the article “Pulsed Plasma-Enhanced Chemical Vapor Deposition from Hexafluoropropylene Oxide: Film Composition Study”, Scott J. Limb et. al., Journal of Applied Polymer Science, Vol. 67, 1489–1502 (1998) (hereinafter “Limb”).
For JP 2011-167965 the English machine translation was retrieved from https://patents.google.com/patent/JP2011167965A/en?oq=JP2011167965, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Ikeda”.  
Regarding Claims 21-24, 30-31 and 34, Gleason discloses from the entire document particularly from the abstract and ¶s 0006-0035, 0087, 0094, 0100, 0104-0105, 0130-0134, 00151-0153, 0158, 0166, 0171, 0173, 0178-0179, 0184-0187, 0198, 0211-0212, 0223, 0240, 0253, 0260-0261, 0265, 0293, 0314-0319, Table 2, Figures 4, 12, 21-22, 24-25, and its claim 2, iPECVD-based method, {initiated plasma enhanced chemical vapor deposition (See title) reading on plasma deposition conditions and Claim 23} of coating a substrate with flexible alternating organic and inorganic multi-layer coating with low water permeability, a high-degree of transparency, and a high degree of global planarization.  
From ¶s 0198, 0151-0153, 0171 and 0260 the substrate can be silicon wafer, glass slides, various polymers such as poly(ethylene terephthalate) (PET), polyethylenenaphtalate (PEN), polydimethylsiloxane, nylon, polyester, polyurethane, polyanhydride, polyorthoester, polyacrylonitrile or paper rolls for integrated circuits or organic optoelectronic devices, including organic photovoltaic (OPV) devices fabricated on flexible plastic substrates {reading on electrical assembly}.  From ¶s 0006-0020 and 0087 a method of coating a substrate, comprising the steps of introducing into a partially evacuated vessel a gaseous initiator at a first flow rate, and a first gaseous monomer at a second flow rate, thereby forming a first mixture {reading on first layer is organic}; and introducing energy into said first mixture at a first power, thereby depositing a first layer on the substrate at a first deposition rate {reading on contacting the electrical assembly}, wherein the first layer is organic {reading on lowest layer is organic}; the vessel further comprises a variable plasma source, a stage for holding a substrate, and a substrate positioned on said stage; and the first gaseous monomer is selected from the group consisting of acrylates, vinyl compounds, acetylenes, and organosilicons.  The method further comprises the step of introducing a first auxiliary gas at a third flow rate.  Further the method can include introducing into a partially evacuated vessel a gaseous initiator at a first flow rate, and a first gaseous monomer at a second flow rate, thereby forming a first mixture; introducing energy into said first mixture at a first power, thereby depositing a first layer on the substrate at a first deposition rate, wherein the first layer is organic {reading on lowest layer};  introducing into the vessel a first auxiliary gas at a third flow rate, and a second gaseous monomer at a fourth flow rate, thereby forming a second mixture; and introducing energy into said second mixture at a second power, thereby depositing a second layer over the first layer at a second deposition rate, wherein the second layer is inorganic {reading on additional layer for Claim 21}; the vessel further comprises a variable plasma source, a stage for holding a substrate, and a substrate positioned on said stage; the first gaseous monomer is selected from the group consisting of acrylates, vinyl compounds, acetylenes, and organosilicons; and the second gaseous monomer is an organosilicon.  Also these above methods can include the method further comprising introducing into a partially evacuated vessel a gaseous initiator at a first flow rate, and a first gaseous monomer at a second flow rate, thereby forming a first mixture;  introducing energy into said first mixture {reading on second precursor mixture} at a first power, thereby depositing an organic layer {reading on second organic layer} over the inorganic layer at a first deposition rate;  introducing into the vessel a first auxiliary gas at a third flow rate, and a second gaseous monomer at a fourth flow rate, thereby forming a second mixture; and introducing energy into said second mixture at a second power, thereby depositing an inorganic layer over the organic layer at a second deposition rate to form a multi-layered coating on a substrate, wherein said multi-layer coating comprises alternating organic and inorganic layers.  The article comprising a substrate, and a coating on said substrate can have a coating comprising a plurality of alternating layers; said plurality of alternating layers comprises at least a first layer {i.e. lowest layer} and a second layer; the first layer is organic; the second layer is inorganic.  Gleason discloses at ¶ 0179 since barrier performance strongly correlates with substrate surface smoothness, one embodiment relates to first depositing an organic iPECVD layer {i.e. reading on lowest organic layer} over the PET substrate, and then depositing a second organic layer on top {i.e. reading on uppermost layer as organic layer} of the inorganic layer.  
From ¶s 0025-0034 the first gaseous monomer is siloxane like 1,3,5-trivinyl-1,1,3,5,5-pentamethyltrisiloxane (“TVTSO”) or trivinyltrimethyl cyclotrisiloxane {reading on no O2, N2O or NO2} for two organic layers in a plurality of alternating layers and Claim 21 and no fluorine-containing organosilicon compound or SiF4 or HFP for Claim 25}, and the second gaseous monomer is a siloxane, like 1,3,5-trivinyl-1,1,3,5,5-pentamethyltrisiloxane or trivinyltrimethyl cyclotrisiloxane {reading on no O2, N2O or NO2}.  
From Gleason at ¶s 0184-0187, 0211 and Table 2 a 1 µm-thick organic layer was deposited over the PET substrate for smoothing the surface and covering all the undesirable PET substrate particles.  A smoother substrate surface significantly reduces the inorganic stress during the growth phase, thus avoiding cracks and other layer defects.  Various thicknesses of the inorganic layers were deposited and studied over the 1 µm-thick organic layer, itself deposited on PET.  The first bilayer had a 20 nm inorganic layer, the second bilayer had a 100 nm inorganic layer and the third bilayer had a 400 nm inorganic layer deposited all over the 1 µm organic layer.  Also a two bi-layer alternating organic layer and inorganic layer stack had Water Vapour Transmission Rate (WVTR) measured through single layers and bilayers based on calcium thin-film degradation.  The barrier properties of the first bilayer, where the inorganic layer was only 20 nm and the organic layer was 1 µm, exhibited remarkable results, as shown in Table 2 of 0.254 gm-2d-1 WVTR.  This demonstrates that when the inorganic layer is deposited on the top of a planarizing organic layer, the water vapour transmission rate is significantly low even at very small thicknesses (20 nm).  The second bilayer shows slightly lower WVTR than the first bilayer due to the increased thickness of the inorganic layer (100 nm inorganic layer, and 1 µm organic layer).  A promising structure is alternating 1 µm thick organic layers and 20 nm thick inorganic layer, barrier coatings as for prevention of the permeation of water into organic optoelectronic devices, including organic photovoltaic (OPV) devices fabricated on flexible plastic substrates.  
The method can provide a coating comprising less than about ten inorganic layers; and the coating comprises less than about ten organic layers, or the coating comprises less than about five inorganic layers; and the coating comprises less than about five organic layers, or the method provides a coating comprising between five and ten inorganic layers; and the coating comprises between five and ten organic layers {reading on pending Claims 21-22 and -34 where for Claim 21 the 8 layers between the 1st,  lowest, and 10th , on top of layers beneath for an uppermost, organic layer would be additional layers and total of 2 to 10 layers for Claims 21-22}.  In certain embodiments of the aforementioned method, the coating comprises between one and five organic layers {reading on contacting for a first organic layer and contacting for a second organic layer}.  In certain embodiments, of the aforementioned method, the coating comprises between one and five inorganic layers.  In certain embodiments of the aforementioned method, the coating comprises, one, two, three, four, or five inorganic layers.  In certain embodiments of the aforementioned method, the coating comprises, one, two, three, four, or five organic layers.  
From ¶ 0166 an iPECVD process for the deposition of organosilicon polymers used low plasma power density in order to have a quasi-selective fragmentation of the initiator molecule greater than that of the monomer molecule.  The polymer obtained by iPECVD retains the organic functionalities.  In fact, the C/Si ratio calculated from XPS data was 4.3, close to the 4.7 C/Si elemental ratio of the iCVD polymer.  The observed carbon-to-silicon ratio in the polymers is higher than the one calculated considering the monomer formula (C/Si=4).  Given the retention of the organic functionalities of the polymer in an organic layer from the iPECVD at low plasma power density, and the trivinyltrimethylcyclotrisiloxane as evidenced by Augustyniak at ¶ 0032 is hydrophobic as a hydrophobizing agent, the iPCVD deposition of the hydrophobizing agent into an organic layer would provide a hydrophobic layer (reading on first layer, lowest, and second layer, uppermost, is organic and hydrophobic}.  
From ¶s 0158 and 0293 and claims 5 and 7 of Gleason, organosilicon polymers depositable by iCVD from cyclic monomers include (trivinyltrimethylcyclotrisiloxane, (V3D3) and tetravinyltetramethylcyclotetrasiloxane, (V4D4), and linear monomers like (hexavinyldisiloxane, (HVDSO), and from a mixture of V3D3 and HVDSO.  Im evidences at ¶s 0038-0045 that to increase the durability (i.e., mechanical strength and chemical resistance) of the superhydrophobic surface body, the method may further comprise, a step of depositing a crosslinking agent on both surfaces of the substrate, where the crosslinking agent may comprise at least two vinyl groups per molecule.  Im also evidences examples of the compound may include, but are not limited to, 2,4,6,8-tetramethyl-2,4,6,8-tetravinylcyclotetrasiloxane (V4D4), 1,3,5-trimethyl-1,3,5-trivinyl-cyclotrisiloxane (V3D3).  Hahm evidences at 0039-0044 a buffer layer may be formed when a planarized surface is required when ensuring an interlayer cohesive property or forming a barrier layer.  The buffer layer may be formed on the substrate from organic silicon formed of trivinyltrimethylcyclotrisiloxane (V3D3), hexamethyldisiloxane (HVDSO), or 1,3,5-trivinyl-1,1,3,5,5-pentamethyltrisiloxane (TVTSO).  Also Hahm evidences that the thickness of the buffer layer may be suitably selected in consideration of a position at which the buffer layer is formed and required functions, for example, when the buffer layer is formed on the scattering layer to ensure a planarized surface, it may have a relatively large thickness, compared to when the buffer layer is formed on the substrate.  Wojtczak evidences at ¶s 0028-0031 that siloxane compounds like hexavinyldisiloxane, and 1,3,5-trivinyl-1,1,3,5,5-pentamethyltrisiloxane (TVTSO) in surface treatment compositions form a hydrophobic layer such as a hydrophobic monolayer.  
Given from Gleason as evidenced by Augustyniak that trivinyltrimethyl cyclotrisiloxane like 1,3,5-trivinyl-1,1,3,5,5-pentamethyltrisiloxane (“TVTSO”) are in the first and second monomer mixtures for depositing {reading on no O2, N2O or NO2 for two organic layers} in a plurality of alternating layers, and Gleason discloses the equivalence of trivinyltrimethyl cyclotrisiloxane and tetravinyltetramethylcyclotetrasiloxane, (V4D4), and linear monomers like hexavinyldisiloxane, (HVDSO), and from a mixture of V3D3 and HVDSO, where Im evidences that V4D4 like V3D3 increases the durability (i.e., mechanical strength and chemical resistance) of the superhydrophobic surface body on both surfaces of a substrate, then 2,4,6,8-tetramethyl-2,4,6,8-tetravinylcyclotetrasiloxane (V4D4) like trivinyltrimethyl cyclotrisiloxane can be substituted for or combined with and 1,3,5-trimethyl-1,3,5-trivinyl-cyclotrisiloxane (V3D3) having the same hydrophobicity purpose.  Also as evidenced from Hahm that hexamethyldisiloxane ( HVDSO) like trivinyltrimethylcyclotrisiloxane (V3D3), or 1,3,5-trivinyl-1,1,3,5,5-pentamethyltrisiloxane (TVTSO) form planarizing layers, or as evidenced by Wojtczak that hexavinyldisiloxane like 1,3,5-trivinyl-1,1,3,5,5-pentamethyltrisiloxane in surface treatment compositions form a hydrophobic layers, then hexavinyldisiloxane can be substituted for or combined with 1,3,5-trivinyl-1,1,3,5,5-pentamethyltrisiloxane and deposited as in Gleason for trivinyltrimethylcyclotrisiloxane (V3D3) or 1,3,5-trivinyl-1,1,3,5,5-pentamethyltrisiloxane (TVTSO) or for a first, lowest, and second, uppermost, organic layer {reading on no O2, N2O or NO2 for two organic layers in a plurality of alternating layers} because HVDSO has the same purpose as TVTSO and V3D3 of planarization or smoothing and hydrophobicity.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Therefore tetravinyltetramethylcyclotetrasiloxane, (V4D4), and linear monomers like hexavinyldisiloxane, (HVDSO) of Gleason read on HVDSO and V4D4 of the pending claims.  
	From Gleason at ¶s 0130-0133, 0178, 0184, 0240-0241, 0249, 0259, 0263, 0268, 0314, 0319 and Figs. 4, 12, 17, 21,-22 and 24 the conformality of the iPECVD deposition process polymers was studied by deposition of such IPECVD layer on silicon substrates patterned with trenches supplied by Analog Devices.  These trenches were 7 µm deep and 0.8 µm, 1.3 µm, 2.1 µm, and 5 µm wide, respectively.  Surface film morphology was investigated by Atomic Force Microscopy (AFM--Digital Instruments, D3100-1). Images were acquired in tapping mode using conical gold-coated silicon tips. Root mean square roughness was measured on 13 x 13 µm2 surface areas.  Barrier performance such as WVTR was performed using a custom-built electrical Ca-mirror testing apparatus at 65ºC./85% R. H, measuring the Ca-film resistivity every 6 minutes via a 4 point probe.  The planarizing properties of the organosilicon polymer deposited by iPECVD were investigated by monitoring the coating profile over microspheres (1 µm in diameter) used as model defects (e.g., presence of dust, antiblocking, and filler particles on the substrate).  These surfaces were than coated with an organosilicon polymer at different coating thicknesses.  The degree of planarization (DP) of 99% was achieved with a 1.8 µm -thick-coating deposited at 50 W, both locally and globally.  Also the importance of the surface tension was shown at low input power and a meniscus-shaped profile was observed when the coating was deposited on microtrenches.  FIG. 4 shows the cross sectional SEM images of the silicon wafer coated with the microspheres without and with a polymer deposited on them at different coating thicknesses.  As the coating thickness increases the surface becomes smoother and smoother.  AFM investigations (shown in FIG. 21) over substrate with high (top images) and low (bottom images) microsphere density allowed us to calculate the degree of planarization (DP) as in Equation (1) DP % = 100 (1 - hf hi), where hf is the step height of the coating when deposited over a microsphere of initial height hi (as shown in FIG. 20).  Given that Fig. 4 at 450 and 1000 nm thickness shows the contour of the PET substrate film and Fig. 12 (a) with the inorganic layer deposited by PECVD (See ¶s 0100, 0161 and 0173) has the contour of the underlying PET film, while Figs 21-22 also show the iPECVD organic coating over a layer of spheres showing the contour of the spheres, the plurality of bilayers would be a multi-layered conformal coating {reading on Claim 21}.  Also from Fig. 17 and ¶s 0184-0185 the flexibility of the bilayer after bending shows the conformability of the plurality of bilayer coating.  
	For Claim 24, Gleason discloses at ¶ 0036 that for any of the deposition methods the pressure in the partially evacuated vessel is from about 0.1 Torr to about 200 Torr or from 0.15 to 100 Torr and particularly 0.2 to 0.9 torr.  Given that 1 torr equals 1.33322 mbar the 0.2 torr is 0.266645 mbar and 0.9 torr equals 1.1999 mbar {reading on Claim 24}.  From above from Gleason all layers of the multilayer conformal coating are obtained from precursor mixtures {in regards to Claim 21).
	From the foregoing disclosures one of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Gleason a plurality of alternating layers of bilayers including a lowest and uppermost organic layer from mixtures of V4D4 and/or HVDSO with no O2 N2O or NO2 for conformal coating in electrical assemblies like integrated circuits for OLED, photovoltaics (OPV) as for claims 21-25, and 34.     
However Gleason does not expressly disclose at least one boundary between layers of the multi-layer conformal coating is a graded boundary.  
Erlat is directed as is Gleason to and optoelectronic device of an OLED (organic light emitting diode) as disclosed in the abstract and ¶ 0002, 0010-0014, 0040-0041, 0053, 0060-0068 and 0071 and Figs. 2-3, 5-8 and 9A and 9C of a device comprising a first portion and a second portion where a surface of the second portion is in a shadow zone.  The device is pretreated wherein the pretreating alters a deposition rate of the barrier coating on a surface exposed to the pretreating.  The shadow zone is substantially unexposed to the pretreating. A barrier coating is deposited wherein the barrier coating substantially conforms to a profile of the device as a conformal barrier coating. The coating may be a graded-composition barrier coating wherein a composition of the coating varies substantially continuously across a thickness thereof.  The first portion may include a flexible, substantially transparent substrate.  The second portion may include an electronic device.  The barrier coating and first portion may encapsulate the second portion. The method is a single, commercially advantageous, barrier deposition process, enabling increased product throughput and low process tact time.  
From ¶ 0010 the coating on a device has a first portion and a second portion, where the second portion is in a shadow zone and where the coating is deposited using a first predetermined set of process parameters having a first ratio of a thickness of the coating on the second portion to a thickness of the coating on the first portion. In the improved method of an embodiment of the disclosure, the coating is deposited on the device using a second set of predetermined process parameters such that the coating substantially conforms to a profile of the device and a second ratio of a thickness of the coating on the second portion to a thickness of the coating on the first portion is greater than the first ratio using the baseline method.  
From Fig. 6 and ¶s 0053-0055 the coating is deposited using a first predetermined set of process parameters. In an embodiment of the present disclosure, the coating may comprise a substantially inorganic zone wherein the substantially inorganic zone further comprises an inorganic material including, but not limited to: oxide, nitride, carbide, boride, and combinations thereof of elements of Groups IIA, IIIA, IVA, VA, VIA, VIIA, IB, and IIB, metals of Groups IIIB, IVB, and VB, and rare-earth metals.  In another embodiment, the coating may comprise a substantially organic zone wherein the substantially organic zone may further comprise an organic material such as, but not limited to, carbon, hydrogen, and oxygen. The organic material may further comprise other minor elements, such as sulfur, nitrogen, silicon, etc., depending on the types of reactants.  Reactants that result in an organic composition may include, but are not limited to: straight or branched alkanes, alkenes, alkynes, alcohols, aldehydes, ethers, alkylene oxides, and aromatics.  For example, silicon oxycarbide may be deposited from plasmas generated from silane, methane, and oxygen or silane and propylene oxide.  Silicon oxycarbide may also be deposited from plasmas generated from organosilicone radicals, such as tetraethoxysilane (TEOS), hexamethyldisiloxane (HMDSO), hexamethyldisilazane (HMDSN), or octamethylcyclotetrasiloxane (D4).  In an additional embodiment, the coating may comprise a graded composition barrier coating. In an embodiment, the graded composition barrier coating may further comprise a material such as organic, inorganic, ceramic, and combinations thereof. In a further embodiment, the graded composition barrier coating may further comprise an organic and an inorganic material. In an exemplary embodiment of the present disclosure, a composition of the graded composition barrier coating varies substantially continuously across a thickness thereof.  The first predetermined set of process parameters includes a ratio 626 of a thickness of the coating on the second portion to a thickness of the coating on the first portion. In the baseline method, the first predetermined set of process parameters may be optimized for depositing a coating on a substantially planar surface as shown in block 624. The first predetermined set of process parameters may include one of many deposition coating techniques such as radio-frequency plasma-enhanced chemical-vapor deposition, expanding thermal-plasma chemical-vapor deposition, electron-cyclotron-resonance plasma-enhanced chemical vapor deposition, inductively-coupled plasma-enhanced chemical-vapor deposition, and sputtering such as reactive magnetron sputtering, and combinations thereof. In an exemplary embodiment, the first predetermined set of process parameters may include plasma enhanced chemical vapor deposition (PECVD) process parameters as depicted at block 622.  Given such vapor deposition processes the conformal barrier coating is from precursors {in regards to pending Claim 21}
From ¶ 0055 the coating is deposited on a device according to an embodiment as at block 630.  The device comprises a surface 632 having a first portion 631 and a second portion 633.  The second portion is in a shadow zone as depicted at block 634.  The improvement over the baseline method disclosed in the present subject matter includes depositing a coating on the device using a second set of predetermined process parameters 640 such that the coating substantially conforms to a profile of the device as shown in block 650 and such that a second ratio of thickness of the coating 646 on the second portion to a thickness of the coating on the first portion is greater than the first ratio 626 disclosed in the baseline method.  
From ¶s 0057- 0060 the coating thickness deposited with the second set of predetermined process parameters may be thicker, at a predetermined location on the surface 632, than a critical thickness, herein defined as a thickness below which the coating cannot exhibit satisfactory oxygen and/or water vapor transmission rates through the coating (i.e. oxygen and water vapor transmission rates are higher than design performance criteria), and as depicted at block 644. In an embodiment, the second ratio of a thickness of the coating on the second portion to a thickness of the coating on the first portion is at least 0.1. In a separate embodiment, the second ratio of a thickness of the coating on the second portion to a thickness of the coating on the first portion is at least 0.3. The second predetermined set of process parameters may include one of many deposition coating techniques such as radio-frequency plasma-enhanced chemical-vapor deposition, expanding thermal-plasma chemical-vapor deposition, electron-cyclotron-resonance plasma-enhanced chemical-vapor deposition, inductively-coupled plasma-enhanced chemical-vapor deposition, and sputtering such as reactive magnetron sputtering, and combinations thereof. 
From ¶s 0065-0066 the barrier coating may be a graded composition barrier coating 832 comprising organic and inorganic material with a composition that varies substantially continuously across the thickness of the barrier coating such as a barrier coating described in U.S. Pat. No. 7,015,640. The barrier coating may also comprise organic, inorganic or ceramic material or combinations thereof. In an exemplary embodiment of the present subject matter, the barrier coating and the first portion encapsulate the second portion.   FIGS. 9a through 9c provide a non-limiting illustration of an embodiment of the method indicated in the flow chart of FIG. 8. With reference to FIG. 9a, a non-limiting example of the step of providing a device, illustrated at block 810, is depicted. A device 900 is provided, having a first portion 910 and a second portion 920. In the present embodiment, the second portion 920 is disposed on an upper surface of the first portion 910. The second portion is illustrated as a trapezoid, however, one of skill in the art will recognize that the second portion 920 may take the form of many possible shapes including, but not limited to a sphere, a polyhedron, etc. and all are part of the disclosure contained herein. Two separate shadow zones 930 are created between the second portion and the first portion from the surface topology of the device 900 of the present embodiment. The second portion 920 of the present disclosure has two distinct negatively sloped sidewall surfaces 925 that are each in a separate shadow zone 930.  
Given the first predetermined set of process parameters for a ratio for a thickness of the coating on the second portion to a thickness of the coating on the first portion and given depositing a coating on the device using a second set of process parameters 640 such that the coating substantially conforms to a profile of the device as shown in block 650 and such that a second ratio of thickness of the coating 646 on the second to a thickness of the coating on the first portion is greater than the first ratio 626 disclosed in the baseline method and given the graded compositional for each the boundaries between the two would be a graded boundary.  Such boundaries are the coatings for the first and/or second portion with the coating of the shadow area as shown in Fig. 2 between coated 210 and 230 and between 230 and 220.  Also the boundaries are shown in Fig. 9 such as 925 as the negatively sloped sidewall and coated 920 as also shown in Fig. 9C at the angle of the sidewall with the coating of device 900.  The graded boundaries are obtained from precursors.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances."  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  Here from Gleason the multilayered alternating inorganic layer and organic layer coating from organosilicon monomers like siloxanes deposited by PECVD is for the purpose of a conformal organosilicon polymer coating for optoelectronic devices.  Erlat has a coating of inorganic organic zones from siloxanes deposited by PECVD with a first predetermined set of parameters and a second predetermined set of parameters for the purpose of a conformal coating for OLED electronic devices.  From this similarity of purpose one of ordinary skill in the art would have combined the siloxanes of Erlat with those of Gleason to have a graded conformal coating for optoelectronic devices like OLEDs.      
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Gleason a plurality of alternating layers of bilayers including a lowest and uppermost organic layer from mixtures of V4D4 and/or HVDSO (siloxane) with no O2 N2O or NO2 for conformal coating in electrical assemblies like integrated circuits for OLED, photovoltaics (OPV) with the plurality of bilayer conformal coating of Gleason, as afore-described for Claim 21, where from Erlat the siloxanes for the organic zone of the conformal coating are combined with the siloxanes of Gleason at a first predetermined set of process parameters and at a second predetermined set of process parameters to have a graded boundary of substantially continuously varying composition between the lowest and uppermost coatings of Gleason motivated to have an improved conformal coating for electronic devices with profiles having shadow areas while enabling increased product throughput and low process tact time.  Furthermore the combination of Erlat with Gleason would have a reasonable expectation of success to one of ordinary skill in the art because both Erlat and Gleason have conformal coatings of siloxanes for electronic devices.  
However Gleason as modified does not expressly disclose a second precursor mixture comprising hexafluoropropylene (HFP).   
Yokley directed to a moisture protection film like a conformal coating on a substrate for electronic devices like a circuit board (See abstract and ¶ 0017).  Yokley discloses in the abstract, ¶s 00018, 0024 0025, 0033, 0044, 0057, Tables 1-2, Figs 1-2, and at claims 1-2, 7 and 16, the electronic device comprises a substrate having a component-side surface and a moisture protection film covering the component-side surface.  The moisture protection film includes a first water layer bonded to component-side surface that is an activated surface, wherein the activated surface has a lower water contact angle than the substrate surface before the surface activation.  The film includes a first graphed layer of a plasma-reacted first set of precursor molecules graphed to the first water layer, wherein the first water layer forms a first bonding link between the substrate surface and the reacted first set precursor molecules.  The film includes a second water layer bonded to the first graphed layer {reading on adjacent layers as in pending Claim 21}.  The film includes a second graphed layer of a plasma-reacted second set of precursor molecules graphed to the second water layer, wherein the second water layer forms a second bonding link between the second water layer and the reacted second set of precursor molecules {reading in regards to pending Claim 21 for obtainable from precursors}.  From ¶s 0024- 0025 in the process 100, organic (e.g., simple olefins to fluoro-olefins) or pre-ceramic monomer pre-cursor molecules are applied in step 130 to form graphed layers 225 having a thickness 235 in a range of about 50 to 500 nanometers.  The grafted layer of 130 (and in some cases retained water layer 220) provide complete coverage, conformal to an irregular substrate surface 210 and are tightly bounded with high durability.  In process 100, the precursor molecules in step 130 include hexafluoropropylene (“HFP”) and Argon at pressures between about 100 and 500 mTorr and the second plasma treatment includes: a radiofrequency power in the range of about 50 to 250 Watts, a temperature in range of about 10 to about 80ºC. for a time period in a range of about 15 to about 60 minutes.  From ¶ 0044 device substrates 205 benefit from a dry low friction, biologically inert grafted layer 225 surface with low adhesion to the biological tissues.  These surfaces can be described as "dry lubricious".  Such surfaces are useful in particular for invasive medical devices such as catheters, arthroscopic tubes and implements. Implements of this type are advantageous during surgical insertion since no additional surface treatment water or external fluids are required during insertion.  Some such embodiments of the disclosure use commercially available fluoro-monomers in producing low energy, hydrophobic, {reading on hydrophobic for pending Claim 21} low coefficient of friction coatings via this two stage plasma coating process.  From example 1 at ¶s 0052-0054 polypropylene tubes, polyethylene test tubes, aluminum sheet, and masked glass microscope slides, were placed in a plasma deposition chamber held between 0° C. and 100° C. and activated with Argon plasma at pressures between 50 and 500 mTorr at power between 50 and 200 Watts.  Following activation, humid air or water saturated air was allowed to bleed into the deposition chamber until the chamber pressure reached 1 atmosphere, and then the system was evacuated to base pressure.  The plasma assisted deposition stage was then initiated.  Hexafluoropropylene was introduced into the plasma chamber under Argon plasma at pressures from 100 to 500 mTorr and power between 50 and 250 Watts and treatment was continued for between 15 to 60 minutes to produce a yellow hydrophobic conformal coating {reading on hydrophobic and conformal coating for pending Claim 21}.  From ¶ 0057 a circuit board controller was first subjected to a two stage plasma activation and deposition process.  The first stage was carried out in argon plasma at 250 mTorr at 100 W power for up to 5 minutes.  In the plasma assisted deposition stage, tetraethyloxyorthosilane (“TEOS”) was introduced and plasma conditions of 250 mTorr and 100 W maintained for 25 minutes to yield a conformal SiOx coating.  Given the plasma deposition 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances."  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  Here the HFP can be combined with D4T4 and/or HVDSO in the lowest and/or uppermost layer organic and hydrophobic multilayered conformal coating because HFP like D4T4 and/or HVDSO are for the purpose of providing hydrophobicity.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Gleason as modified by Erlat a plurality of alternating layers of bilayers including a lowest and uppermost organic layer from mixtures of V4D4 and/or HVDSO (siloxane) with no O2 N2O or NO2 for conformal coating in electrical assemblies like integrated circuits for OLED, photovoltaics (OPV) with the plurality of bilayer conformal coating of Gleason, where the siloxanes for the organic zone of the conformal coating are combined with the siloxanes of Gleason at a first predetermined set of process parameters and at a second predetermined set of process parameters to have a graded boundary of substantially continuously varying composition between the lowest and uppermost coatings of Gleason, as afore-described, where from Yokley HFP is combined with the D4T4 and/or HVDSO graded siloxanes between the lowest and/or uppermost organic and hydrophobic layers of a multilayered conformal coating motivated to provide a hydrophobic dry lubricant conformal coating as for Claims 21-25, and 34.  Furthermore the combination of Yokley and Gleason as modified by Erlat has a reasonable expectation of success because the D4T4 and/or HVDSO in the lowest and/or uppermost organic and hydrophobic layers in Gleason provide hydrophobicity from plasma deposition as does the HFP organic coating of Yokley.   
However Gleason as modified does not expressly disclose that the layer with the HFP is a graded layer.   
Ikeda is directed a gradient material having continuously different characteristics inside a polymeric material or resin material as a film or sheet-like product for corrosion and chemical resistance as disclosed in the abstract, claims and at the 1st and 11th ¶s of page 2/11 and the 3rd full ¶ and penultimate full ¶ of page 3/11.  The film or sheet-like product is formed by laminating a film or sheet-like gradient material composed of a polymer selected from a group consisting of polytetrafluoroethylene, a tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer, a tetrafluoroethylene-hexafluoropropylene (“HFP”) copolymer, an ethylenetetrafluoroethylene copolymer, polyvinylidene fluoride, polyvinyl fluoride and polyethylene, and a base material selected from a group consisting of aluminum, iron, stainless steel, polyimide and ceramics.  In the product, a polymer existing in one surface, not abutting on the base material, of the gradient material and in a layer near the one surface has a three-dimensional structure, and the content of the three-dimensional structure of the polymer existing between the one surface and the other surface continuously changes.  From Ikeda’s claim 1 the polymer present on one surface of the material not in contact with the substrate and the neighboring layer thereof has a three-dimensional structure.  From page 2/11 the term “neighboring layer” refers to a layer up to a predetermined thickness from one side.  That is, when it is a layer near one surface, it is a layer existing from one surface to a predetermined thickness, and when it is a layer near another surface, it is a layer existing from another surface to a predetermined thickness.  From page 3/11 the method first involves polytetrafluoroethylene, tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer, tetrafluoroethylenehexafluoropropylene copolymer {reading on HFP}, ethylene-tetrafluoroethylene copolymer, polyvinylidene fluoride, polyvinyl fluoride is applied by using a conventional coating method such as a doctor blade method, a casting method, a screen printing method, a spray coating method, a powder coating method, or a thin film manufacturing method.  In the production method the adhesion and adhesion between the polymer material and the base material are increased by the radiation irradiation treatment described later.  Therefore, an anchor material is provided on the base material, a primer is applied,  The gradient material used in the product has excellent mechanical properties on one side, while having excellent adhesion and adhesion to the substrate on the other side.  Especially when obtaining products laminated on other surfaces mainly containing two-dimensional structures and base materials such as aluminum, iron, stainless steel, polyimide and ceramics, there is no need to use anchor agents or adhesives.  In addition, it is possible to obtain a product in which the gradient material adheres to or adheres to the substrate.  Such advantages of the gradient material can be utilized in various applications {reading on HFP graded boundary of pending claim 21}.  For example, the product of the present invention can be used when it is desired to use a material having an increased mechanical strength without using a chemical such as an adhesive as much as possible.  For example, electrical appliances and where having the mechanical characteristics and sliding characteristics of one surface, it can be expected to be used for products for pipes, sensors, and various containers by utilizing the corrosion resistance and chemical resistance of one surface.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Gleason as modified a plurality of alternating layers of bilayers including a lowest and uppermost organic layer from mixtures of V4D4 and/or HVDSO (siloxane) with no O2 N2O or NO2 for conformal coating in electrical assemblies like integrated circuits for OLED, photovoltaics (OPV) with the plurality of bilayer conformal coating of Gleason, where the siloxanes for the organic zone of the conformal coating are combined with the siloxanes of Gleason at a first predetermined set of process parameters and at a second predetermined set of process parameters to have a graded boundary of substantially continuously varying composition between the lowest and uppermost coatings of Gleason, where HFP is combined with the D4T4 and/or HVDSO graded siloxanes in the at least one organic and hydrophobic layers of a multilayered conformal coating between the lowermost and uppermost layer, as afore-described, where from Ikeda the HFP polymer of Gleason as modified is combined with HFP copolymer of Ikeda for a gradient film or sheet like in Ikeda between the lowermost layer and uppermost layer for mechanical strength with adhesion to the lowest layer motivated to provide a film with chemical and corrosion resistance as for a container as similar to a conformal coating as for Claims 21-25, and 34.  Furthermore the combination of Ikeda and Gleason as modified has a reasonable expectation of success to one skilled in the art because the D4T4 and/or HVDSO with HFP in the lowest and/or uppermost organic as hydrophobic layers in Gleason as modified provide hydrophobicity and lubriciousness for moisture protection for electrical devices and the HFP film of Ikeda also provides chemical and corrosion resistance like moisture protection for electrical devices.   
Even though Gleason as modified by Erlat and Yokley and Ikeda discloses from Yokley plasma-reacted precursor molecules including HFP to graft a layer of reacted pre-cursor molecules and from Ikeda that deposited HFP forms a gradient layer, Gleason as modified does not expressly disclose an HFP from precursors forming a layer with changing concentration or a gradient layer.  
Limb discloses in the abstract and conclusion that films deposited using pulsed plasma-enhanced chemical vapor deposition (PECVD) from hexafluoropropylene oxide (HFPO) increases the CF2 fraction in the film.  Film composition was determined as a function of plasma processing conditions including on-time, off-time, pressure, flow rate, substrate temperature, electrode spacing, substrate potential, and input power. Varying the on–off pulsing cycle resulted in compositional control of the deposited films. At a low duty cycle [ton/(ton + toff )], up to 70% CF2 could be incorporated into the film.  The input gas, HFPO, may facilitate greater CF2 incorporation into the films as this gas thermally decomposes into a difluorocarbene. Both absolute on-time and off-time, rather than simply duty cycle, are important parameters for determining film composition. A simple model was developed to describe the experimentally determined variation %CF2 as a function of substrate temperature and off-time. This model accounts for changes in film composition due to plasma-surface modification and differences in gas-phase chemistry.  The model suggests that surface modification by the plasma is the dominant factor only for long on-times or for low deposition rates. However, the gas-phase concentration of CF2 relative to other film-forming species is typically the controlling factor under conditions which achieve the high %CF2 in the film.  The gas-phase composition will depend on both absolute on-time and off-time, rather than simply on the duty cycle.  Fluorocarbon composition using pulsed PECVD was controlled over a wide range.  Films containing higher %CF2 were achieved using pulsed PECVD than continuous PECVD.  HFPO has a known gas-phase decomposition pathway to difluorocarbene and pulsed excitation may provide a way to favor this reaction pathway over the formation of other de-composition products. Indeed, short on-times resulted in the highest %CF in the film. In addition, shorter off-times lowered the %CF in the film.  Thus, subjecting reactant molecules to multiple rf pulses may enhance undesirable fragmentation.  To deposit films with a high %CF2, we speculate that pulse conditions must be selected which result in both a high gas-phase mole fraction of difluorocarbene relative to other film-forming fluorocarbon species such as CF3 and CF., Given that the precursor composition in the gas phase for concentration of CF2 determines the composition of the deposited layer, one skilled in the art would find it obvious to have such precursor formation of Gleason as modified from Yokley varied or the PECVD (Plasma enhanced Chemical Vapor Deposition) pulsed by on and off pulsing cycles to have vary the concentration of CF2 in the film for a gradient layer like that of Gleason as modified from Ikeda.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Gleason as modified a plurality of alternating layers of bilayers including a lowest and uppermost organic layer from mixtures of V4D4 and/or HVDSO (siloxane) with no O2 N2O or NO2 for conformal coating in electrical assemblies like integrated circuits for OLED, photovoltaics (OPV) with the plurality of bilayer conformal coating of Gleason, where the siloxanes for the organic zone of the conformal coating are combined with the siloxanes of Gleason at a first predetermined set of process parameters and at a second predetermined set of process parameters to have a graded boundary of substantially continuously varying composition between the lowest and uppermost coatings of Gleason, where HFP is combined with the D4T4 and/or HVDSO graded siloxanes in the at least one organic and hydrophobic layers of a multilayered conformal coating between the lowermost and uppermost layer, as afore-described, where the HFP polymer of Gleason as modified is combined with HFP copolymer of Ikeda between the lowermost layer and uppermost layer for a gradient film or sheet, as afore-described, where from Limb the HFP is from HFPO precursor by controlling the composition of CF3 precursor in the gas of PECVD and/or with pulsing PECVD to have the gradient layer from HFP of Gleason as modified including Ikeda from precursors motivated to have different CF2 concentrations in the deposited film as for Claims 21-25, and 34.  Furthermore the combination of Limb and Gleason as modified has a reasonable expectation of success to one skilled in the art because both have HFP precursors for depositing a film or coating.    
However Gleason as modified disclosing the OLED does not expressly disclose the conductive tracks, insulating material, on at least one surface of the substrate and at least one electrical component connected to a conductive track.    
Lee is directed to OLED as is Gleason where Lee discloses in the abstract and at ¶s 0028, 0034-0035, 0038 and 0050-0070 an organic light emitting diode (OLED) display device having a built-in touch panel and a manufacturing method thereof in which an OLED array and a touch array are formed on a flexible substrate and thus the OLED display device has flexibility, and a flexible printed circuit board for driving the touch array is integrally formed with a printed circuit board for driving the OLED array and thus manufacturing costs are reduced are disclosed. The OLED display device includes an OLED array formed on a lower flexible substrate, a touch array formed on an upper flexible substrate, and an adhesive layer adhering the upper flexible substrate to the lower flexible substrate such that the touch array and the OLED array face each other.  The buffer layer 130 is formed between the lower flexible substrate 120a and the OLED array 140.  The buffer layer 130 improves adhesion between the OLED array 140 and the lower flexible substrate 120a and prevents moisture or impurities from diffusing into the OLED array 140 from the lower flexible substrate 120a.  The buffer layer 130 may be a single layer structure of an inorganic insulator such as silicon oxide (SiOx), silicon nitride (SiNx), or the like or a double-layered structure of SiOx and SiNx.  A drive IC is formed at one side of the lower flexible substrate 120a, and the drive IC is connected to a printed circuit board (PCB). The PCB includes a timing control unit (not shown) for supplying various control signals to drive the OLED array 140 and a power supply (not shown) to supply a driving voltage. A signal of the PCB is applied to the OLED array 120a via the drive IC.  In particular, the PCB is integrally formed with a flexible PCB (FPCB) including a touch controller to drive the touch array 160. The FPCB is electrically connected to the touch array 160 via an anisotropic conductive paste (ACP).  Also electrodes are connected to voltage pad parts by routing lines {reading on conductive tracks}.  Lee teaches that the OLED may have a substrate with conductive and insulating elements as well as the electrically connected, active OLED components and also may include a PCB of FPCB to incorporate touch functionality.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Gleason as modified a plurality of alternating layers of bilayers including a lowest and uppermost organic layer from mixtures of V4D4 and/or HVDSO (siloxane) with no O2 N2O or NO2 for conformal coating in electrical assemblies like integrated circuits for OLED, photovoltaics (OPV) with the plurality of bilayer conformal coating of Gleason, where the siloxanes for the organic zone of the conformal coating are combined with the siloxanes of Gleason at a first predetermined set of process parameters and at a second predetermined set of process parameters to have a graded boundary of substantially continuously varying composition between the lowest and uppermost coatings of Gleason, where HFP is combined with the D4T4 and/or HVDSO graded siloxanes in the lowest and/or uppermost organic and hydrophobic layers of a multilayered conformal coating, where the HFP polymer of Gleason as modified is combined with HFP copolymer or HFPO precursors in a layer between the lowermost and uppermost layers as a gradient film or sheet, as afore-described, where the OLED from Lee which has covers or coatings like passivation coating for protection like a conformal coating with a more specific OLED/PCB structure as the generic OLED in Gleason as modified motivated to have the components discussed above from Lee allowing the OLED to function properly and also provide touch functionality.  As explained above, the barrier layers of Gleason are provided over the OLED like that of Lee to cover and protect it and therefore would be over the more detailed components from Lee in Gleason to render obvious the electrical assembly of Claims 21-25, and 34 with a reasonable expectation of success because Lee and Gleason as modified are for covers for OLED structures.   
Applicants are reminded regarding the wording of the claim 21 of contacting a top layer of the one to eight additional layers of the multi-layer conformal coating with a second precursor mixture comprising at least one organosilicon compound, under plasma deposition conditions suitable to form the uppermost layer of the multi-layer conformal coating . . wherein the second precursor mixture comprises at least one of one or more halogen-containing organosilicon compounds, SiF4 and HFP (hexafluoropropylene) . . .”, and “wherein all layers of the multi-layer conformal coating are obtainable from precursor mixtures. that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Gleason as modified meets the requirements of the claimed electrical assembly, Gleason as modified clearly meet the requirements of present claims for the process steps of contacting to form a layer wherein the second precursor mixture comprises at least one of one or more halogen-containing organosilicon compounds, SiF4 and HFP (hexafluoropropylene).    
Claim Rejections - 35 USC § 103
Claims 27 and 35-38 are rejected under 35 U.S.C. 103 as obvious over U.S. 20130040102, Gleason evidenced by:  Augustyniak, Im, Hahm, and Wojtczak in view of Erlat further in view of Yokley and further in view of Ikeda and further in view of Limb and further in view of Lee.  
Regarding Claims 27 and 35-38, Gleason in view of Erlat further in view of Yokley and further in view of Ikeda and further in view of Limb and further in view of Lee is applied as to Claims 21 along with the following disclosures of Gleason.  Gleason discloses at ¶s 0035, 0201, 0257, 0303, 0321-0324 that in any of the methods, the first, second, and third auxiliary gases are independently selected from the group consisting of carrier gases, inert gases, reducing gases, oxidizing gases, and dilution gases.  For example an auxiliary gas may be used with the monomer source gases to facilitate the growth process.  The auxiliary gas may comprise one or more gases, such as carrier gases, inert gases, reducing gases, dilution gases, oxidizing gases, or combinations thereof.  Some examples of auxiliary gases are oxygen, nitrogen, argon, hydrogen, water, ozone, helium, and ammonia {reading on pending claim 27}.  The barrier properties can be influenced by the surface morphology in that a high surface roughness leads to defects and flaws due to shadowing effects, however coating roughness decreases significantly by pulsing the plasma at DC=50% (data not shown).  The RMS roughness slightly decreases with the thickness when the inorganic coating is deposited at DC=50%.  The reason for such trend can probably be ascribed to an enhancement of the surface reactions over the gas-phase reactions, especially during the tOFF when the active species have the time to diffuse on the surface, resulting in a smoother film.  From ¶ 0134 and FIG. 25 the depiction of water vapor transmission rate (WVTR) {i.e. reading on moisture barrier} measured at 25ºC. and 85% relative humidity is shown for the bare PET substrate, the PET substrate is planarized with a 1-µm-thick organosilicon layer, {reading on lowest layer for Claim 37}, (plan-PET) and then 20-nm-thick SiOx layer {reading on additional layer for Claim 37} deposited on the bare PET substrate and on the plan-PET.  The organosilicon planarizing layer has no intrinsic barrier properties but allows for better barrier properties if deposited on the substrate prior to the deposition of the inorganic layer.  From ¶s 0321-0324 the barrier properties of SiOx coatings deposited in continuous and pulsed (DC=50%) mode was with very high plasma power input and high oxygen dilution {reading on inorganic layer with oxygen gas interacting with the surface of the additional layer for pending Claim 35}.  From ¶s 0035, 0201 auxiliary gases are oxygen, nitrogen, argon, hydrogen, water, ozone, helium, and ammonia or combination thereof {reading on pending claims 36 and 38}.  From ¶s 0184-0187, 0211 the method can provide a coating comprising less than about ten inorganic layers; and the coating comprises less than about ten organic layers, or the coating comprises less than about five inorganic layers; and the coating comprises less than about five organic layers, or the method provides a coating comprising between five and ten inorganic layers; and the coating comprises between five and ten organic layers {reading on pending Claim 27 as one of the 8 inorganic layers between the 1st and 10th organic hydrophobic layers {i.e. as a first and second layer) as an additional layer as the moisture barrier layer}.  From ¶ 0179 since barrier performance strongly correlates with substrate surface smoothness, one embodiment relates to first depositing an organic iPECVD layer {i.e. reading on lowest organic layer} over the PET substrate, and then depositing a second organic layer on top {i.e. reading on uppermost layer as organic layer} of the inorganic layer {for Claim 37}.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Gleason as modified a plurality of alternating layers of bilayers including a lowest and uppermost organic layer from mixtures of V4D4 and/or HVDSO (siloxane) with no O2 N2O or NO2 for conformal coating in electrical assemblies like integrated circuits for OLED, photovoltaics (OPV) with the plurality of bilayer conformal coating of Gleason, where the siloxanes for the organic zone of the conformal coating are combined with the siloxanes of Gleason at a first predetermined set of process parameters and at a second predetermined set of process parameters to have a graded boundary of substantially continuously varying composition between the lowest and uppermost coatings of Gleason, where HFP is combined with the D4T4 and/or HVDSO graded siloxanes in the lowest and/or uppermost organic and hydrophobic layers of a multilayered conformal coating, where the HFP polymer of Gleason as modified is combined with HFP copolymer in the uppermost layer for a gradient film or sheet all from precursors, as afore-described, where the OLED from Lee which has covers or coatings like passivation coating for protection like a conformal coating with a more specific OLED/PCB structure as the generic OLED in Gleason as modified motivated to have the components discussed above from Lee allowing the OLED to function properly and also provide touch functionality.  As explained above, the barrier layers of Gleason are provided over the OLED like that of Lee to cover and protect it and therefore would be over the more detailed components from Lee in Gleason to render obvious the electrical assembly with the afore-disclosed features of the PECVD conformal multi-layered coating motivated for use in OLEDs as for Claims 27 and 35-38.  
Response to Arguments
Applicant’s amendments with arguments filed 05/25/2022 have been fully considered and are persuasive in regards to prior rejection under 35 U.S.C. 112 but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims under 35 U.S.C. 103.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787